                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      OLATUNJI RAHEEM,                                Case No. 18-cv-06397-MMC
                                  8                    Plaintiff,
                                                                                         ORDER DISMISSING ACTION
                                  9              v.                                      WITHOUT PREJUDICE
                                  10     TOP GRADE CONSTRUCTION |
                                         GOODFELLOW,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          By order filed November 19, 2018 (“November 19 Order”), the Court dismissed

                                  14   plaintiff’s complaint with leave to amend. By the same order, plaintiff was advised that if

                                  15   he wished to file an amended complaint, such pleading had to be filed no later than

                                  16   December 10, 2018.

                                  17          Plaintiff has not filed an amended complaint. Rather, on December 13, 2018,

                                  18   plaintiff filed a document (“December 13 Filing”) that appears to be challenging both the

                                  19   above-referenced order (see December 13 Filing (stating “Judge Chesney’s opinions

                                  20   were not corroborated with facts or evidence”)) as well as a state court order of child

                                  21   support (see id. (stating “[t]he intention of this objection Judge Chesney is for you to

                                  22   provide clarification of evidence and jurisdiction to make an order of nonpayment of

                                  23   support”)) and garnishment of wages (see documents attached to December 13 Filing).

                                  24          To the extent plaintiff, by said filing, may be seeking reconsideration of the

                                  25   November 19 Order, plaintiff has not demonstrated good cause for the relief sought. See

                                  26   Civil L.R. 7-9(b) (requiring party seeking reconsideration to show “a material difference in

                                  27   fact or law exists from that which was presented to the Court[,] . . . [t]he emergence of

                                  28   new material facts or change of law occurring after the time of such order[,] or . . . [a]
                                  1    manifest failure by the Court to consider material facts or dispositive legal arguments

                                  2    which were presented to the Court”). Moreover, “lower federal courts are without subject

                                  3    matter jurisdiction to review state court decisions, and state court litigants may therefore

                                  4    only obtain federal review by filing a petition for a writ of certiorari in the Supreme Court

                                  5    of the United States.” See Mothershed v. Justices of Supreme Court, 410 F.3d 602, 606

                                  6    (9th Cir. 2005).

                                  7           Accordingly, the above-titled action is hereby DISMISSED for failure to file an

                                  8    amended complaint alleging adequate grounds for federal jurisdiction. Such dismissal is

                                  9    without prejudice to plaintiff’s seeking other relief as set forth above or to which he may

                                  10   be entitled in state court.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 20, 2018
                                                                                                MAXINE M. CHESNEY
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
